ORDER
PER CURIAM.
John Lindsay appeals the judgment of the trial court granting a motion for a directed verdict in favor of Karen Holland-Cook.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claims of error to be without merit. No error of law appears. A written opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).